UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7765


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

CASSIE CHASE POLAND,

                     Defendant - Appellant.



Appeal from the United States District Court for the Northern District of West Virginia, at
Elkins. John Preston Bailey, District Judge. (2:17-cr-00015-JPB-MJA-15)


Submitted: July 29, 2021                                    Decided: September 14, 2021


Before GREGORY, Chief Judge, MOTZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cassie Chase Poland, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Cassie Chase Poland appeals the district court’s order denying her motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We have reviewed the record

and find no reversible error. See United States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021)

(stating standard of review). Accordingly, we affirm for the reasons stated by the district

court. United States v. Poland, No. 2:17-cr-00015-JPB-MJA-15 (N.D.W. Va., Nov. 18,

2020). We deny Poland’s motion requesting that we direct the district court to file a

supplement to her initial motion for compassionate release.        We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2